DETAILED ACTION
Response to Arguments
Applicant’s arguments, see page 2 of the remarks, filed on January 12, 2022, with respect to the claim objection have been fully considered and are persuasive.  The objection of claims 10-14 and 20 has been withdrawn. 
Applicant’s arguments, see page 2 of the remarks, filed on January 12, 2022, with respect to the rejections under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection of claims 16 and 17 has been withdrawn. 
Applicant’s arguments, see pages 2-4 of the remarks, filed on January 12, 2022, with respect to the rejection(s) of claim(s) 1-2, 5, 7, and 20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Pehlke, Miyakawa et al., and SHIMAMOTO et al..
Applicant's arguments filed on January 12, 2022 have been fully considered but they are not persuasive. 
Regarding the rejections of claims 18 and 19 rejected under 35 U.S.C. 112(a), the Applicant’s arguments on page 2 of the remarks have been fully considered by the examiner. However, the examiner respectfully disagrees with the Applicant’s arguments, see detailed explanation below.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the the reference signs “LTCC”, “HTCC”, and “RDL” described in paragraphs [0074], [0100], and [0125] are not shown in any of Figures 2B, 3B, and 4B.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 3, 4, and 20 are objected to because of the following informalities:  
Claim 3 (lines 8 and 11), claim 4 (line 2), and claim 20 (line 14), the phrase “first switch” is suggested change to “switch” since no other switch is recited in the claims.
Claim 3, line 10, the phrase “is disposed” should be “disposed”.
Appropriate correction is required.

	Claim Rejections - 35 USC § 112	
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 16-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 16-19 depend either directly or indirectly from independent claim 1. According to the invention described in the specification and shown in the disclosure of the drawings, claim 1 is a genetic claim where the claimed elements may read on either Figure 1A or Figure 1B, and the claimed limitations of the first transmission amplifier and the first switch may read on either Figure 2A or Figure 4A. However, the claimed limitations recited in claim 16, including the dependent claims 18 and 19, may read on Figures 1B and 3A only. Since the claimed limitations of the module broad recited in the independent 1 already limited to the embodiments of Figure 2A or Figure 4A, therefore, the claimed limitations recited in claims 16, 18, and 19 contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 17 depends from claim 16, therefore it is also rejected.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5-9, and 15-20 are rejected under 35 U.S.C. 103 as being obvious over Pehlke (US 2019/0115946 A1), hereinafter “Pehlke” in view of Miyakawa et al. (US 5,524,283), hereinafter “Miyakawa”.
Regarding claim 20, Pehlke illustrates a radio frequency (RF) communication system (230) shown in one embodiment of Figure 5A, comprising:
an antenna (202);
a radio frequency (RF) signal processing circuit (transceiver 200) configured to process radio frequency signals transmitted and received by the antenna; and
a radio frequency module (front-end module 201) configured to transfer the radio frequency signals between the antenna and the RF signal processing circuit, wherein
the radio frequency module (201) comprises
a module board (module 820 shown in Figure 9A or 9B) including a first principal surface (802,806) and a second principal surface (832) on opposite sides of the module broad (paragraph [0146]); 
a transmission input terminal (Tx);
a transmission amplifier (PA 213) configured to amplify a transmission signal input through the transmission input terminal; and
a first switch (switch 211) configured to connect and disconnect the transmission input terminal and the transmission amplifier.

However, Pehlke fails to show or teach that the transmission amplifier (PA 213) is disposed on the first principle surface; and the first switch (switch 211) is disposed on the second principle surface.
Miyakawa illustrates a circuit board (1) in Figure 1, comprising: basic transmission and reception circuits for transmitting and receiving RF signals, including at least a power amplifier (17), a receiver amplifier (14), and a connector (21).
Miyakawa further illustrates the circuit board (1) in Figure 2 that at least large-height components (34), such as coils, capacitors, TCXO, various filters, power amplifiers and hybrid integrated circuits, are disposed on a first principle surface (upper side); and small-height components (36), such as chip-type resistors, chip-type capacitors and thin-type integrated circuit chips, are disposed on a second principle surface (lower side) opposite the sides used to mount the circuit board. See col. 2, lines 48-58. 
Although Miyakawa does not explicitly show or teach that the first switch is disposed on the second principal surface, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art as 
Regarding claim 1, all the claimed features (claiming less than claim 20) recited in claim 1 are included in claim 20 for the similar reasons stated in claim 20 above. 
Regarding claims 5 and 6, although the RF communication system (230) shown in Pehlke’s embodiment of Figure 5A does not include an impedance matching circuit includes an inductor connected to an output terminal of the first transmission amplifier (213), as shown in the alternative embodiment of Figure 4B of the RF communication system (120), the front end module (101a) illustrates a matching circuit (141 or 161) connected to an output terminal of a first transmission amplifier (131). It is also known in the art that a matching circuit includes a resistor, a capacitor, and/or an inductor. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to add a matching circuit, such as the matching circuit (141 or 161) after the PA (213) of Pehlke’s Figure 5A to provide 
Regarding claims 7 and 18, Pehlke’s front end module (800) shown in Figure 9B comprises an external-connection terminal (connection 833) disposed on the first or second principal surface in order to provide electrical connections between one pad (806) disposed on the first principal surface and one contact pad (832) disposed on the second principal surface.
Regarding claims 8 and 19, the RF communication system (230) shown in the embodiment of Pehlke’s Figure 5A further comprising: an antenna connection terminal (ANT); and a reception amplifier (217 or 218) configured to amplify a reception signal input through the antenna connection terminal.
Regarding claim 9, the RF communication system (230) shown in the embodiment of Figure 5A further comprising: a transmission filter (221) configured to pass a transmission signal output from the first transmission amplifier (213); and a second switch (214) configured to connect and disconnect the transmission filter (221) and the first transmission amplifier (213).
Regarding claim 15, the RF communication system (230) shown in the embodiment of Pehlke’s Figure 5A further comprising: an antenna switch (223) connected to an output terminal of the transmission filter (221).
Regarding claim 16, although the RF communication system shown in Pehlke’s embodiment of Figure 5A does not include a second transmission amplifier configured to amplify a transmission signal of a second communication band input through the transmission input terminal, as shown in the alternative embodiment of Figure 4B of the 
Regarding the claimed limitations that the impedance matching circuit is disposed on the first principal surface recited in claim 6; the reception amplifier is disposed on the second principal surface recited in claim 8; the transmission filter is disposed on the second principal and the second switch is disposed on the second principal surface recited in claim 9; the second transmission amplifier is disposed on the second principal surface recited in claim 16; the footprint of the first transmission amplifier does not overlap with a footprint of the second transmission amplifier in a plan view of the module board recited in claim 17; and the reception amplifier is disposed on the first principal surface as recited in claim 19. As state earlier related to claim 20, although Miyakawa does not explicitly show or teach that alternative transmission 
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Pehlke in view of Miyakawa as applied to claim 1 above, and further in view of SHIMAMOTO et al. (US 2012/0163247 A1), hereinafter “Shimamoto”.
Regarding claim 2, as applied to claim 1 above, Pehlke fails to show or teach that the RF communication system (230) shown in the embodiment of Figure 5A further comprising: a second transmission amplifier connected between an input terminal of the first transmission amplifier and the first switch.
Shimamoto illustrates a radio frequency transmission circuit in Figure 1 comprising a radio frequency module (RFMD) coupled between an RFIC and an antenna, wherein the RFMD is operated in a plurality of paths each path including at least a high-frequency power amplifier device. Shimmamoto also illustrates the high-
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art as taught by Shimamoto to implement at least a second transmission amplifier, such as a power amplifier, into Pehlke’s RF communication system (230) shown in the embodiment of Figure 5A connected between an input terminal of the first transmission amplifier (213) and the first switch (211) in order to provide additional power amplification to boost the transmission signal (Tx) prior the filtering of the amplification signal by the filter (221).
Regarding claim 3, the claimed features recited in claim 3 are the same as the claimed limitations recited in both claims 1 and 2 for the same reasons stated in claims 1 and 2 stated above.
Regarding claim 4, as stated earlier to claim 1 and 2, claim 3, or claim 20 above, when the first and second transmission amplifiers are disposed on the first principal surface and the first switch is disposed on the second principal surface, the second transmission amplifier and the first switch are at least partially overlap in a plan view of the RF module when the second transmission amplifier is disposed on the first principal surface and the first switch is disposed on the second principal surface opposite to each other.

Allowable Subject Matter
Claims 10-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Young T. Tse whose telephone number is (571)272-3051.  The examiner can normally be reached on Mon-Fri 10:30am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/Young T. Tse/Primary Examiner, Art Unit 2632